Citation Nr: 0205923	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from February 1944 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 decision by the Newark, New Jersey 
Regional Office (RO), of the Department of Veterans Affairs 
(VA), which denied an increased evaluation for the veteran's 
service-connected duodenal ulcer.  The veteran filed a notice 
of disagreement in June 1993, and following issuance of the 
statement of the case in August 1993, filed a substantive 
appeal in September 1993.

The Board notes that the veteran submitted detailed 
statements in September 1992 and September 1993 which 
essentially argue that his disability evaluation should not 
have been reduced in 1947 (the RO reduced the evaluation for 
his service-connected duodenal ulcer from 40 to 10 percent at 
that time).  It is apparent that (and is clearly stated in 
the September 1992 submission) the veteran is not seeking a 
retroactive reinstatement of his higher disability evaluation 
(i.e. back to 1947), but in any event, it is pointed that by 
decision dated in May 1967, the Board determined that there 
no clear and unmistakable error in the RO's 1947 decision.  


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. The service connected duodenal ulcer is manifested 
primarily by a history of upper gastrointestinal (GI) 
hemorrhage, tenderness on palpation of the abdomen, active 
bowel sounds, and continuous symptoms productive of no 
more than moderate impairment.  Moderately severe 
impairment of health manifested by anemia and weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year are 
not shown or more nearly approximated.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the service-connected duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ §  4.1, 4.7, 4.14, 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran was service-connected for duodenal 
ulcer in 1945.  He was last assigned a 20 percent rating 
effective from October 1965, which has remained unchanged.  
In September 1992, he submitted a claim for an increased 
rating and attached a lengthy statement asserting his right 
to a higher 60 percent rating.  Also, in a statement attached 
to his September 1993 substantive appeal VA Form 9, he 
contended that a 40 percent rating was warranted.

Evidence submitted in support of his claim, includes private 
laboratory reports and treatment notes from April 1986 to 
November 1990, showing treatment for unrelated conditions.  
October 1986, December 1986, and November 1990 VA outpatient 
treatment notes show duodenal ulcer treatment with 
medications.

November 1991 to November 1992 VA outpatient treatment notes 
include two references to the veteran's duodenal ulcer: a 
January 1992 note of a history of ulcer; and a November 1992 
follow-up note reported that in a September 1992 admission 
for upper GI hemorrhage, the ulcer was serially scoped twice, 
successfully treated with intravenous Zantac, and healed and 
maintained on Zantac.

In the currently appealed January 1993 decision, the RO 
denied an increased evaluation for the service-connected 
duodenal ulcer and continued the 20 percent rating.

On VA examination in May 1993, the veteran reported a history 
of duodenal ulcer maintained on Zantac, with his last 
admission for related complaints being in September 1992 for 
upper GI hemorrhage.  He reported occasional vomiting, with 
constant gnawing epigastric pain radiating to the back.  He 
denied any malonyl hematemesis, and reported occasionally 
awakening from sleep with pain, temporarily relieved with 
Maalox or food.  Pain was reported as lasting from "20 
minutes to hours."  He reported no weight loss in the prior 
two years, except for a decrease to 176 pounds during the 
September 1992 hemorrhage episode.

On physical examination, the veteran was noted as well-
nourished, weighing 198 pounds.  The abdomen was soft, with 
positive epigastric tenderness, and tenderness in the right 
upper quadrant.  Rectal examination was negative for occult 
blood, and there were no masses.

Laboratory tests showed no anemia or other abnormalities, and 
normal amylase ruled out pancreatitis.  Repeat endoscopy was 
scheduled to evaluate the status of his ulcer, but a note 
indicated that he failed to report for this procedure.  
Diagnosis was duodenal ulcer by history.  The veteran was 
noted as presently symptomatic despite his chronic use of H2 
Blocker therapy.  There was no evidence of active ulcer, 
although his symptoms were noted as persistent.

In July 1993, the RO continued the 20 percent rating for the 
service-connected  duodenal ulcer.

A July 1993 letter and records from a private physician show 
treatment from May to July 1993.  Chief complaints were noted 
as difficulty in breathing and severe cough, abdominal pain 
and joint pains.  The physician reported chronic abdominal 
pain and ulcer treatment with Prilosec.

An August 1995 VA hospital discharge summary shows emergency 
room admission with complaints of generalized aches, chills 
and not feeling well.  A variety of complaints included poor 
glucose control, and abdominal discomfort.  The veteran 
reported being retired and working mostly in his yard.  He 
reported a history of peptic ulcer disease maintained with 
Zantac, and general good health.  A consult was recommended 
for complaints of mild epigastric pain but the examiner noted 
that the veteran refused endoscopy.  He was treated for 
diabetes control, and also with intravenous and oral Zantac, 
and discharged after two weeks.

August 1995 VA outpatient notes also reveal treatment for 
unrelated illnesses, and in a September 1995 VA form 21-4138 
statement, the veteran asserted continuing pain and chronic 
debilitation over many years in the past due to the ulcer 
condition, and that a 60 percent rating was warranted.  
October 1995 notes reflect complaints of abdominal non-
radiating pain and dark stools.  There was abdominal 
tenderness on palpation, and medications were continued.

On April 1996 VA examination the veteran reported pain in the 
middle of the night relieved by milk or Maalox.  He denied a 
history of hematemesis or melena.  He reported an episode of 
black tarry stools was noted two years prior during 
hospitalization for a bleeding ulcer.

On physical examination, the digestive system was noted in 
moderate distress on palpation of the epigastrium.  Bowel 
sounds were positive, and there were no masses or 
hepatosplenomegaly.

Upper GI series revealed no ulcers or masses.  The duodenum 
showed a markedly deformed bulb with 20 percent scarring from 
pelvic ulcer disease (PUD).  The examiner concluded that 
there was a history of duodenal ulcer in the past, but that 
no active ulcers were present.

Of record is an unsigned letter dated in September 1996 
indicating that the veteran had tested positive for occult 
blood, that further evaluation was indicated, and that his 
private physician had been notified.  In a VA Form 21-4138 
dated in January 1997, the veteran again submitted a 
statement asserting a 60 percent rating.

VA outpatient treatment notes from April 1996 to February 
1997 reflect treatment for several unrelated conditions, and 
indicate that in July, August 1996 and February 1997 the 
veteran failed to report for GI clinic appointments.

A VA examination was accomplished in May 1998, at which time 
the veteran reported a history of duodenal ulcer, and 
complained of heartburn with no melena or hemoptysis.  He 
also reported several unrelated medical problems including 
diabetes mellitus, legal blindness, quadruple bypass surgery 
and a defibrillator implant.

On physical examination, the veteran's weight was 175 pounds, 
and he was noted to be moderately built and nourished.  His 
abdomen was soft, with tenderness over the epigastric region.  
There was no organomegaly.  Bowel sounds were present and 
hemoccult was negative.

Upper GI series showed moderate gastroesophageal reflux, and 
possible post bulbar ulcer.  Diagnosis was duodenal ulcer 
with residuals, and GERD (gastrointestinal esophageal reflux 
disease).

On May 1999 VA examination, he reported no bleeding, but 
complained of epigastric tenderness, heartburn, fullness, 
flatulence and vomiting.  There was no hematemesis or melena, 
and he was maintained on Pepcid and Gelusil.  He also 
reported current dialysis dependence for renal failure.

Physical examination disclosed that the veteran's weight was 
noted to be 175 pounds.  He appeared undernourished, with 
pallor, and a soft abdomen was noted with tenderness in the 
epigastric region.  Bowel sounds were present.  No 
organomegaly was noted, and hemoccult test was negative.

The examiner noted laboratory findings of low hemoglobin at 
12.5, and low hematocrit at 38.3, with high RDW (red cell 
distribution width) of 16.1.  An upper GI series was ordered 
and not completed for failure to report.  Diagnosis was 
duodenal ulcer disease, status post GI bleeding in 1992.

The veteran again underwent VA examination in February 2000.  
He complained of intermittent abdominal pains under fair 
control with medications, and occasional awakening from sleep 
with pain.  He reported there had been no significant change 
in his stomach condition since his last examination.  

There was no history of vomiting, no melena or blood from the 
rectum.  He reported a history of GI bleeding six or seven 
years prior, and no history of gastric surgery.  He also 
reported various other unrelated medical problems.

Abdominal examination showed no distention, mass or 
organomegaly.  There was mild tenderness in the epigastric 
area.  Rectal examination was negative, with no mass, and 
with a negative guaiac test.  The examiner noted that a prior 
GI series had showed probable gastroduodenal ulcer.  The 
diagnosis was chronic peptic ulcer disease, mildly 
symptomatic.

Finally, on February 2001 VA examination, the veteran noted 
that his ulcer was currently maintained with Zantac, that 
there was no vomiting, but that he experienced occasional 
regurgitation, especially in the morning after bouts of 
coughing.  He reported no circulatory disturbance after 
meals, no hypoglycemia, or dumping syndrome.  Bowel movements 
were reported to be regular.  Weight was stable at 168 
pounds, and noted as having been so for several years.  The 
abdomen was noted as flat, with some guarding in the right 
upper quadrant.

Upper GI series revealed a normal esophagus, with stomach 
thickened gastric fold.  A deformed duodenal bulb with 
postbulbar scar was noted.  No acute ulcer or mass was seen.  
Diagnosis was chronic peptic ulcer disease with a history of 
upper GI bleeding with a transfusion.  There was no evidence 
of anemia, and no history of gastric surgery or stenosis.

February 2001 upper GI series test results include a 
comparison to those of 1996.  The examiner noted that a 
nonspecific bowel gas pattern was present.  There was normal 
esophageal mucosa without any evidence of focal mass, 
stricture, or ulcerative lesions.  Thickened gastric folds 
were seen in the region of the fundus and the proximal body 
of the stomach.  There was also nodular irregularity and 
deformity of the duodenal bulb, likely secondary to scarring, 
but not excluding small duodenal polyps.  No evidence of a 
focal mass or ulcerative lesion was noted in the stomach or 
duodenum.  The postbulbar scar was noted as unchanged from 
the 1996 series.  An impression of thickened gastric folds in 
the fundus, with postbulbar scarring unchanged from prior 
examination of June 1998 was noted, with nodular irregularity 
and deformity of the duodenal bulb, likely secondary to 
scarring.  The presence of small polyps were not excluded.


Analysis

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected all identified medical records.  The 
veteran was provided notice of the applicable laws and 
regulations in rating decisions, statements of the case, 
supplemental statements of the case, as well as in a VCAA 
notice included in the most recent August 2001 supplemental 
statement of the case.  Moreover, the veteran was afforded 
several examinations, including upper GI series in the most 
recent 2001 VA examination.

Thus the Board finds that VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41.  However, where entitlement to 
compensation has already been established, as in this case, 
and an increase in the disability rating is at issue, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's disability is currently rated under Diagnostic 
Code (DC) 7305.  Under this code, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  

A 20 percent evaluation requires a moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.

A 40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.

A 60 percent evaluation requires a severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

It is pointed out that since the time the veteran filed his 
claim for an increased evaluation for the service-connected 
duodenal ulcer, some regulations used to rate the digestive 
system were revised and became effective as of July 2, 2001.  
66 Fed. Reg. 29488-29489 (May 31, 2001).  The changes, 
however, did not involve rating duodenal ulcers.  Id.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, weight 
loss essentially has not been shown to be a manifestation of 
the veteran's duodenal ulcer.  Consequently, the Board finds 
that it is unnecessary to undergo a comparison of the old and 
new criteria to determine which is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

That said, the Board finds that the overall evidence 
indicates that the veteran's duodenal ulcer is productive of 
no more than moderate impairment.  Although the veteran 
referenced several hospitalizations for GI hemorrhage, the 
evidence of record confirms one episode of hospitalization 
due to upper GI hemorrhage in September 1992.  An August 1995 
hospitalization appears to have been for an unrelated 
condition, with GI complaints, which notes that the veteran 
refused endoscopy.

The record generally shows gnawing epigastric pain, awakening 
with pain alleviated by medication, occasional vomiting, and 
continuous moderate manifestations.  There is no objective 
medical evidence of anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year showing moderately severe, or 
severe duodenal ulcer.

In fact, VA examination from May 1993 shows no evidence of 
active ulcer, although GI symptoms were described as 
persistent; April 1996 upper GI series showed moderate GI 
distress, but no active ulcer; upper GI series in the May 
1998 VA examination showed possible GERD and bulbar ulcer; 
and May 1999 VA examination noted a failure to report for 
further testing after findings of low hemoglobin and 
hematocrit were noted by the examiner.  The symptoms are 
generally managed by medication, and the veteran's weight is 
generally noted as stable, with no significant weight loss 
except for weight of 176 pounds in September 1992 GI 
hemorrhage, asserted by the veteran.  However, shortly after 
in his May 1993 VA examination, weight was again noted stable 
at 198 pounds.  Significantly, in a recent February 2000 VA 
examination, the veteran's chronic ulcer was diagnosed as 
mildly symptomatic, and the most recent VA examination of 
February 2001 found no active ulcer, and no significant 
change in condition since the previous examination.  There 
were abdominal pains, and mild tenderness noted over the 
epigastric area, but no vomiting, blood from the rectum, 
anemia, or severe symptoms.

The Board recognizes the veteran's detailed statements 
asserting the severity of his ulcer condition, but the 
veteran is not competent to provide evidence on the level of 
severity of his ulcer, inasmuch as such requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board finds that the current disability picture is most 
appropriately reflected by the existing 20 percent rating, 
and a higher rating is unwarranted.  The record is entirely 
negative for a currently active duodenal ulcer, and there are 
no moderately severe or severe symptoms as discussed above, 
to support the assignment of a rating greater than 20 percent 
under diagnostic code 7305.

Accordingly, it is the decision of the Board that the 
preponderance of the evidence probative of the issue on 
appeal is against a grant of the benefit sought.  The benefit 
of the doubt doctrine is for application where the evidence 
is found to be relatively evenly balanced.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a schedular rating higher than 20 percent for 
service-connected duodenal ulcer is denied.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

